09/16/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                    Assigned on Briefs June 25, 2020, at Jackson

             STATE OF TENNESSEE v. LEONARD B. CASTEEL

                 Appeal from the Circuit Court for Marshall County
                     No. 2016-CR-104 M. Wyatt Burk, Judge
                     ___________________________________

                           No. M2019-00611-CCA-R3-CD
                       ___________________________________


The Defendant, Leonard B. Casteel, pleaded guilty to two counts of aggravated assault,
and he received a six-year sentence on each count. The Defendant was sentenced to serve
one year for each count and to complete supervised probation for the remaining time. The
Defendant was released on probation, a revocation warrant was issued, and the trial court
found that the Defendant had violated the terms of his probation and ordered him to serve
the remainder of his sentence in confinement. On appeal, the Defendant claims that the
trial court abused its discretion by ordering him to serve the remainder of his sentence in
confinement. Following our review, we affirm the judgment of the trial court pursuant to
Rule 20 of the Rules of the Court of Criminal Appeals.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ., joined.

Donna L. Hargrove, District Public Defender; Michael J. Collins, Assistant District Public
Defender, for the appellant, Leonard B. Casteel.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Assistant
Attorney General; Robert J. Carter, District Attorney General; and William B. Bottoms,
Assistant District Attorney General, for the appellee, State of Tennessee.


                             MEMORANDUM OPINION

      The Defendant was arrested after he cut the victim, Mr. Benjamin Neese, in the
stomach and face with a pocket knife. The victim was life flighted to the hospital to treat
severe trauma that resulted. The Defendant pleaded guilty to two counts of aggravated
assault on April 11, 2017. The Defendant agreed to serve six years, the balance of which
would be suspended to complete on probation after serving two consecutive one-year
sentences in confinement. He received jail credit of 386 days and completed his term of
confinement. He began probation on February 16, 2018. On November 21, 2018, a
probation revocation warrant was issued for the Defendant, citing new criminal charges
resulting from his arrest in Bedford County on November 2, 2018, and his failure to pay
court costs and probation fees. The additional charges included driving under the
influence, driving on revoked license, possession of drug paraphernalia, possession of a
schedule IV drug for resale (Xanax), tampering with evidence, violation of the implied
consent law, possession of a legend drug for resale (Viagra), and violation of the open
container law. The Defendant was again arrested on January 20, 2019, for a theft occurring
at a grocery store.

        At the March 15, 2019 probation revocation hearing, the Defendant conceded that
he violated probation and pleaded guilty to the probation violation. The trial court then
heard testimony from Officer William Randt, an employee with the Tennessee Department
of Correction, Ms. Sabrina Patterson, the Jail Administrator for Marshall County, and the
Defendant. Officer Randt testified that the Defendant missed appointments for his “safe
classes,” which were a requirement of the conditions of his probation. He explained that
the Defendant also owed a balance of approximately $4,500 in court costs, failed to make
a payment plan or pay any fees, and was charged with additional crimes “a little over eight
months” after being placed on probation. Ms. Patterson testified that, while in custody at
the jail, he obtained “several write-ups” and failed to follow jail rules. She recalled an
incident occurring on February 14, 2019, when the Defendant was transported by
ambulance to the hospital after he tied a sheet to his arm and rolled down some steps. The
Defendant remained at the Middle Tennessee Mental Health Institute for three or four days.

       The Defendant admitted to pleading guilty to several crimes charged out of Bedford
County that he committed after he was released on probation. He explained that he illegally
possessed the Xanax found by law enforcement at the time he was charged. He testified
that he was put on suicide watch at the jail because of mental health issues. He explained
that he had substance abuse issues and that a treatment center in Pulaski might have
accepted him into its program depending on what decision the trial court reached. He could
not make the court payments because he was trying to get on disability but had not yet
succeeded in doing so.

       At the conclusion of the hearing, the trial court found that the Defendant was a
danger to himself and others outside of confinement, and it ordered the Defendant to serve
the remainder of his sentence in confinement. The Defendant appeals the trial court’s order
on the ground that it abused its discretion by ordering him to serve his sentence in
confinement.


                                            2
       A trial court has the discretion to revoke probation if it finds by a preponderance of
the evidence that a defendant violated the conditions of probation. See T.C.A. §§ 40-35-
310, -311(e); State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). A trial court finding that
a defendant has violated the conditions of probation is statutorily authorized to: “(1) order
confinement; (2) order execution of the sentence as originally entered; (3) return the
Defendant to probation on appropriate modified conditions; or (4) extend the Defendant’s
probationary period by up to two years.” State v. Brandon L. Brawner, No. W2013-01144-
CCA-R3-CD, 2014 WL 465743, at *2 (Tenn. Crim. App. Feb. 4, 2014) (citing T.C.A. §§
40-35-308(a), (c), -310, -311(e)(1); State v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999)). In
exercising its authority, a trial court has no obligation to provide a defendant already on
probation “‘a second grant of probation or another form of alternative sentencing.’” State
v. Tracy Arnold, No. W2018-00307-CCA-R3-CD, 2018 WL 6266279, at *1 (Tenn. Crim.
App., Nov. 30, 2018), perm. app. denied (Tenn. Mar. 28, 2019) (citation omitted).

        The record supports the trial court’s order requiring the Defendant to serve the
balance of his original sentence in confinement. While on probation, the Defendant failed
to attend required classes, failed to pay court costs and probation fees, and pleaded guilty
to several new criminal charges. The Defendant pleaded guilty to the violation of
probation, triggering the trial court’s statutory authority to choose among several options.
The trial court considered the evidence presented at the hearing and concluded that the
Defendant should serve the remainder of his sentence in confinement. The trial court’s
decision was well within its statutory authority. See T.C.A. §§ 40-35-308(a), -308(c), -
310, -311(e)(1). We conclude that the trial court did not abuse its discretion. Accordingly,
the Defendant is not entitled to relief on this issue.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. We, therefore, affirm the judgment of the trial court in
accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                     ___________________________________________
                                     JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                             3